722 So.2d 834 (1998)
Gallagher BASSETT and Valencia Community College, Appellants,
v.
Harry R. LABER, Appellee.
No. 97-2275.
District Court of Appeal of Florida, First District.
August 25, 1998.
Derrick E. Cox and Jason D. Lazarus of Hurley, Rogner, Miller, Cox & Waranch, P.A., Orlando, for Appellants.
Bruce A. Epple of The Law Offices of James Richard Hooper, P.A., Orlando, for Appellee.
PER CURIAM.
We reverse the final order awarding medical and indemnity benefits to the claimant, Harry Laber, on the ground that the judge of compensation claims erred in admitting the testimony of Dr. Howard D. Weaver, D.O. Section 440.13(5)(e), Florida Statutes, limits medical opinion testimony in workers' compensation cases to the opinion of a medical advisor, an independent medical examiner, or an authorized treating provider. Because Dr. Weaver does not fall within any of these classifications, the objection to his testimony should have been sustained. See Johns Eastern Company, Inc. v. Matta, 717 So.2d 91, Nos. 97-1566, 97-3647 (Fla. 1st DCA August 7, 1998). Accordingly, we reverse for a new hearing on the merits without commenting on any of the other issues presented on appeal.
Reversed and remanded.
BOOTH, BENTON and PADOVANO, JJ., concur.